Citation Nr: 0108694	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Siegel, Counsel



INTRODUCTION

The appellant served on oceangoing voyages in the Merchant 
Marines from August 2, 1945, to August 5, 1945; from 
September 14, 1945, to October 18, 1945; from November 14, 
1945, to December 17, 1945; from January 1, 1946, to February 
4, 1946; from February 12, 1946, to March 17, 1946; from 
March 25, 1946, to April 23, 1946; from May 13, 1946, to May 
21, 1946; from May 22, 1946, to July 9, 1946; from July 12, 
1946, to September 3, 1946; from September 26, 1946, to 
October 30, 1946; and from December 2, 1946, to December 28, 
1946.

This case comes before the Board of Veterans' Affairs from a 
letter issued in December 1999 by the San Juan, Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained, and his application 
is complete.

2.  The appellant has only 4 days of qualifying wartime 
service.


CONCLUSION OF LAW

Eligibility for the award of nonservice-connected pension 
benefits is not established.  38 U.S.C.A. § 101(8) (West 
1991); 38 C.F.R. §§ 3.2(d), 3.3(a)(2)(ii), 3.7(x)(15) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board, as a preliminary matter, finds that all evidence 
pertinent to the appellant's claim has been associated with 
his claims folder, and that development of his claim, to 
include notice associated therewith, required pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), is completed.  In that regard, it is 
noted that the matter discussed herein is one in which the 
law, and not the evidence, is dispositive.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

A nonservice-connected pension can be awarded by VA when a 
claimant has served on active duty for at least 90 days 
during a period of war, to include World War II.  38 C.F.R. 
§ 3.3(a)(2)(ii) (2000); see also 38 C.F.R. § 3.2(d) (2000).  
The appellant in this case had more than 90 days of service 
during what has been defined by statute as World War II.  
38 U.S.C.A. § 101(8) (West 1991).  However, such service was 
performed while he was in the Merchant Marines.  Active duty 
for Merchant Marines is deemed to encompass only oceangoing 
service performed during the period of armed conflict, which 
extended from December 7, 1941, to August 15, 1945.  
38 C.F.R. § 3.7(x)(15) (2000).  During that period, according 
to the appellant's DD Form 214, he performed oceangoing 
service only between August 2, 1945, and August 5, 1945; the 
remainder of his service was performed subsequent to August 
15, 1945, and thereby does not constitute qualifying service 
for the purpose of obtaining nonservice-connected pension 
benefits.  Under the prevailing law, in fact, he is deemed to 
have only 4 days of qualifying service, far less than the 90 
days he needs.  He accordingly is not eligible, under the 
law, for a nonservice-connected pension.

The veteran has indicated that such a result is 
discriminatory and unfair to those who served in the Merchant 
Marines.  While the Board is sympathetic to his 

position, it must point out that its function, and that of 
VA, is to administer the laws as written by Congress, and has 
no discretion in that administration.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim, and that he has not established eligibility for 
nonservice-connected pension benefits.
 

ORDER

Eligibility for nonservice-connected pension benefits is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

